Citation Nr: 9923487	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of lumbosacral spine, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to 
November 1961 with the United States Navy, and from December 
1990 to February 1992 with the South Carolina Air National 
Guard.  He also had a period of inactive duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for degenerative joint disease of the lumbosacral 
spine, currently rated as 20 percent disabling.  The veteran 
filed a timely notice of disagreement, initiating his appeal.  
His appeal was subsequently perfected by a timely VA Form 9 
substantive appeal.  He was afforded a hearing before a 
traveling member of the Board in April 1999.  

In his June 1996 claim for an increased rating, the veteran 
also stated, "I am no longer employable due to the severity 
of my back condition."  He also submitted medical evidence 
supporting that contention.  Based on the veteran's written 
assertions, an informal claim for a total disability rating 
due to individual unemployability has been raised; the RO is 
invited to handle this matter as is prescribed by the 
applicable laws and regulations.  38 C.F.R. § 3.155 (1998).  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran seeks an increased rating for degenerative joint 
disease of the lumbosacral spine, which is currently 
evaluated as 20 percent disabling.  When evaluating a service 
connected disability, the VA must consider all rating 
provisions that might be applicable.  Regarding increased 
rating claims for musculoskeletal disabilities, the U. S. 
Court of Appeals for Veterans Claims (Court) has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use.  The guidance provided by the Court in DeLuca 
must be followed in adjudicating the veteran's increased 
rating claim.  This has not yet been accomplished; the 
veteran's last VA examination, in August 1996, of the 
lumbosacral spine does not reflect the Court's pronouncements 
in DeLuca.  Therefore, further development is needed prior to 
final evaluation of the claim for an increased rating for 
degenerative joint disease of the lumbosacral spine.  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  The RO should 
also ensure that all pertinent records of 
treatment are associated with the claims 
folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his 
lumbosacral spine disability.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  All 
indicated tests must be performed to 
include complete range of motion testing 
and, if required, x-rays.  The examiner 
should indicate whether there is any 
pain, paralysis, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service-connected lumbosacral spine due 
to any of the following:  (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on repeated 
use or during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  This 
inquiry should not be limited to muscles 
and nerves.  All factors upon which the 
medical opinion is based must be set 
forth for the record. 

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


